Citation Nr: 1012995	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  00-22 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for narcolepsy as a 
residual of a service-connected left mandible fracture.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1963 to September 1965 and from October 1965 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on February 19, 
2009, which set aside that portion of a January 2007 Board 
decision which found that narcolepsy was not a residual of a 
service-connected left mandible fracture and remanded the 
matter for additional development.  In all other respects 
the January 2007 decision was affirmed.  It was noted that 
for the first time on appeal the Veteran argued for 
disabilities as a result of a traumatic brain injury, but 
that as a claim for this disability had not been previously 
submitted the Court was without jurisdiction in the matter.  

The issues remaining on appeal initially arose from a 
January 2000 rating decision by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In November 2001, the Veteran testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A copy of the transcript of that 
hearing is of record.  The issue of entitlement to TDIU was 
remanded for additional development in January 2007.  In 
March 2008, the RO issued a supplemental statement of the 
case on that issue after the Veteran underwent a February 
2007 VA examination.  The Board is also satisfied that there 
was substantial compliance with its remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  In this regard the Veteran 
was examined and the claims file was reviewed.  The examiner 
offered an opinion with rationale regarding the 
employability of the Veteran and specifically addressed the 
private opinions also in the record.  Thus the Board finds 
that RO complied with the mandates of its January 2007 
remand.  

The issue of entitlement to service connection for traumatic 
brain injury has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") has held that 
a claim for TDIU is generally a rating theory and "not a 
separate claim for benefits."  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  The Veteran's claims for 
entitlement to service connection for narcolepsy as a 
residual of a service-connected left mandible fracture and 
for traumatic brain injury are inextricably intertwined with 
the Veteran's request for TDIU and must be adjudicated prior 
to appellate review.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In its February 2009 Memorandum Decision the Court found the 
Board's determination that the medical evidence did not 
relate the Veteran's narcolepsy to service was premature.  
It was specifically noted that an August 2000 private 
medical opinion clearly stated that the Veteran's narcolepsy 
most likely emerged after he endured head trauma and that 
the suggested genetic and sleep tests for classical 
narcolepsy markers had not been completed.  It was further 
noted that an August 2005 VA examiner stated that there was 
not enough clinical evidence to relate the Veteran's 
narcolepsy to his in-service mandible fracture, but that the 
Board had failed to discuss whether further clinical testing 
could be reasonably obtained to determine the etiology of 
the Veteran's narcolepsy.  The Court noted this was 
significant given the opinion of the August 2005 private 
physician that sudden head trauma could cause the emergence 
of narcolepsy.  

As noted above, the Board also finds the issues of 
entitlement to service connection for narcolepsy as a 
residual of a service-connected left mandible fracture and 
for traumatic brain injury are inextricably intertwined with 
the TDIU issue on appeal and must be adjudicated prior to 
appellate review.  Therefore, additional development is 
required for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts must be taken 
to adequately develop and adjudicate 
the issue of entitlement to service 
connection for a traumatic brain 
injury.  The Veteran and his attorney 
should be notified of the determination 
and advised that additional action is 
required to perfect an appeal of any 
adverse decision for Board review.  

2.  The Veteran should be scheduled for 
an appropriate VA examination for an 
opinion whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has 
narcolepsy as a result of active 
service, to include as a residual of a 
service-connected left mandible 
fracture.  The examination must be 
conducted following the protocol in any 
applicable VA disability examination 
worksheet.  An explanation should be 
provided if additional genetic or sleep 
tests or studies for classical 
narcolepsy markers are not considered to 
be necessary.

All indicated tests and studies are to 
be performed, and a comprehensive 
occupational history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available for review of the case.  
A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications, including 
the address where the notice was sent, 
should be associated with the claims 
folder.  The Veteran is to be advised 
that failure to report for a scheduled 
VA examination without good cause shown 
may have adverse effects on his claims.  

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, specific studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above and 
any additional development deemed 
necessary, the RO should review the 
issues on appeal.  All applicable laws 
and regulations should be considered.  
If any benefit sought remains denied, 
the Veteran and his attorney should be 
furnished a supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
NADINE W. BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




